DETAILED ACTION

1.	Claims 1-20 are pending in the application.




Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan et al (hereafter Yan)(US Pub. 2021/0350205).

5.	As to claims 1 and 17, Yan discloses a convolution operation processing method, applied to a computing platform (abstract), comprising: loading a sectioned convolution kernel and sectioned convolution input data into an input cache, the sectioned convolution kernel being generated by sectioning a convolution kernel and comprising a plurality of convolution kernel, and the sectioned convolution input data being generated by sectioning convolution input data and comprising a plurality of convolution input data segments ([0102]-[0106] and fig. 11, convolution kernel is segmented, data stored in the cache); and 
performing a sectioned convolution operation on the sectioned convolution kernel and the sectioned convolution input data to obtain a sectioned convolution result, and storing the sectioned 46convolution result into an output cache ([0102]-[0106] and fig. 11 processing unit 1103).



Allowable Subject Matter
6.	Claims 2-16 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The closest prior art of record is US Pub. 2021/0350205 that teaches the claimed subject matter of claims 1 and 17; however, the prior art of record does not teach or suggest at least “segment the convolution kernel in the Y-dimensional space according to the size of the input cache, to obtain the plurality of convolution kernel segments, wherein each of the convolution kernel segments comprises a plurality of adjacent convolution elements in the Y-dimensional space, and a data volume of each of the convolution kernel segments is smaller than the size of the input cache;” as in claims 2 and 18, 
“obtain the convolution input data, the convolution input data comprising a plurality of data elements arranged in a Y-dimensional space, and Y being a positive integer; segment the convolution input data to obtain the plurality of convolution input data segments, wherein a quantity of data elements in each of the plurality of convolution input data segments and an arrangement manner of the data elements in the Y-dimensional space are the same as each of the plurality of convolution kernel segments, and each of the plurality of convolution input data segments comprises convolution input data groups corresponding to each of the plurality of convolution kernel segments; load, into the input cache, a first convolution kernel segment of the plurality of convolution kernel segments and a first convolution input data group among the convolution input data groups of a first convolution input data segment;” as in claims 5 and 19, 

“wherein a quantity of rows of a matrix corresponding to the sectioned convolution kernel and a quantity of columns of a matrix corresponding to the sectioned convolution input data are determined by a quantity of logic circuits of the convolutional processing element;” as in claim 12,
“wherein the convolutional processing element is configured to: transform the sectioned convolution kernel into a sectioned convolution kernel matrix, and  45transform the sectioned convolution input data into a sectioned convolution input matrix; and perform a multiplication operation by using the sectioned convolution input matrix as a multiplier and the sectioned convolution kernel matrix as a multiplicand;” as in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2019/0266485 related to structures that support and advance deep machine learning, for example in convolutional neural networks (CNN). More particularly, but not exclusively, the present disclosure relates to an arithmetic unit for a deep learning acceleration engine.



US Pub. 2011/0138157 related to a convolution of the kernel over a layout in a multi-core processor system includes identifying a sector, called a dynamic band, of the layout including a plurality of evaluation points. Layout data specifying the sector of the layout is loaded in shared memory, which is shared by a plurality of processor cores. A convolution operation of the kernel and the evaluation points in the sector is executed. The convolution operation includes iteratively loading parts of the basis data set, called a stride, into space available in shared memory given the size of the layout data specifying the sector. A plurality of threads is executed concurrently using the layout data for the sector and the currently loaded part of the basis data set. The iteration for the loading basis data set proceeds through the entire data set until the convolution operation is completed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182